PER CURIAM:
Norman Tyrone Dais petitions for a writ of mandamus seeking an order compelling the district court to forestall ruling on his pending motion filed pursuant to 28 U.S.C. § 2255 (2000). We conclude that Dais is not entitled to mandamus relief.
Mandamus relief is available only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. & Loan Ass’n, 860 F.2d 135, 138 (4th Cir.1988). Further, mandamus is a drastic remedy and should only be used in extraordinary circumstances. Kerr v. United States Dist. Court, 426 U.S. 394, 402, 96 S.Ct. 2119, 48 L.Ed.2d 725 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir.1987).
The relief sought by Dais is not available by way of mandamus. Accordingly, we grant leave to proceed in forma pauperis and deny the petition for writ of mandamus. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.